Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Responses
The Election filed 11/23/2022, in response to the Office Action of 03/03/2022, is acknowledged and has been entered. Applicants elected without traverse Group I. Claims 1-12 are now pending. Applicant elected the following species: ovarian cancer, the method requiring further administration of an anti-cancer drug, an agent that inhibits protein, LCK as the target protein, and methods not further comprising detecting protein/mRNA and CD55 levels.  Claims 3, 8, 11 and 12 are withdrawn as being drawn to non-elected species. Claims 1, 2, 4-7, and 9-10 are currently under prosecution.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The claims are drawn to a method of treating cancer, comprising administering to a subject with cancer, ovarian or chemotherapy refractory cancer, an agent, a monoclonal antibody or antigen binding fragment, that inhibits target protein LCK. Thus, the claims identify the agent or anti-LCK monoclonal antibody or antigen binding fragment by function only, where the function is to inhibit the LCK target protein and treat cancer. No agent or antibody
With regard to agents that inhibit LCK protein, the published specification discloses:
[9] In certain embodiments, the agent is an LCK inhibitor selected from saracatinib and PP2. 
[60] To study the effects of LCK inhibition, we treated CSCs with a FYN/LCK inhibitor, saracatinib, and assessed self-renewal and cisplatin resistance. At 500 nM and 1 uM concentrations of saracatinib, we did not observe a significant change in self-renewal and stem cell frequencies (1 in 1.4 in DMSO control to 1 in 1.8 with 500 nM, and 1 in 2.6 with 1 uM saracatinib, p>0.05) (FIG. S13C). However, CSCs treated with 1 uM saracatinib demonstrated significantly higher sensitivity to cisplatin, as compared to CSCs treated with cisplatin and DMSO (FIG. 7C).
Example 2 
LCK Inhibitors Chemosensitize Cisplatin Resistant Cancer Cells
[0062] This Example describes how LCK inhibitors saracatinib and PP2 chemosensitize Cisplatin Resistance cancer cells.

	Thus, the specification discloses two exemplary structurally unrelated molecules as agents that inhibit LCK protein.
With regard to an antibody or antigen binding fragment that targets LCK, the instant specification discloses:
[9] In further embodiments, the agent comprises an antibody or antigen binding fragment thereof directed to said target protein. In additional embodiments, the antibody is a monoclonal antibody…an anti-LCK monoclonal antibody or antigen binding portion thereof (e.g., Mouse anti Human LCK antibody, cat. No. VMA00382 from BIORAD; an LCK Monoclonal Antibody (LCK-01) from ThermoFisher Scientific).
 Thus, the specification discloses two exemplary structurally unrelated anti-LCK monoclonal antibodies or antigen binding proteins: a mouse anti-human LCK antibody from BIORAD and a LCK Monoclonal Antibody (LCK-01) from ThermoFisher Scientific for detecting LCK protein. [0009] The specification fails to disclose any structural sequence required of an anti-LCK antibody or antigen binding protein to possess the function of inhibiting LCK and treating cancer (ovarian or chemotherapy refractory cancer). Those of ordinary skill in the art recognize that simple antibody binding for protein detection does not necessitate the antibody’s function to inhibit the protein or to treat cancer.

Although Applicants may argue that it is possible to screen for antibodies or agents that inhibit LCK and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future agents or antibodies yet to be discovered that may function as claimed. The LCK antigen provides no information about the structure of an antibody or antigen binding fragment or an agent that inhibits it.

Given the lack of representative examples to support the full scope of the claimed agents and antibodies that inhibit LCK and treat cancer, and lack of reasonable structure-function correlation with regards to the unknown chemical structures of the agents and unknown sequences in the variable domains or CDRs of the antibodies that provide LCK-binding and inhibiting function and treating function, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of agents and antibodies or antigen-binding fragments that inhibit LCK and treat cancer or chemotherapy refractory cancer that is required to practice the claimed invention.  Since the specification fails to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5-7 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishikawa et al (US20170216288A1; Filing Date: 07/16/2015).
Nishikawa teaches the method of treating ovarian cancer, comprising administering to a subject with cancer an agent, imatinib, that inhibits the target protein of LCK, or lymphocyte-specific protein tyrosine kinase. Nishikawa also teaches that the patient may also be administered an additional anti-cancer therapeutic, such as immunotherapy, radiotherapy. Nishikawa further teaches administering imatinib mesylate that may be used alone or in combination with mesylate, which is listed in Table 1 of the instant specification, and may be administered at the same time. (0011, 0056-0057, 0060-0062, 0067) 
Claim(s) 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al  (US20180186800A1; Filing Date: 06/22/2015).
Yamamoto teaches a method of treating ovarian cancer, comprising administering to a subject with cancer an agent that inhibits the target protein, LCK. Yamamoto further teaches the combination of the agent that inhibits LCK with an additional anti-cancer 2-0190; 0594; Table 2; claim 13-15) 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH A ALSOMAIRY/            Examiner, Art Unit 1642